Citation Nr: 0948099	
Decision Date: 12/21/09    Archive Date: 01/05/10

DOCKET NO.  04-10 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for the cause of the veteran's death as due to VA 
treatment performed at the VA Medical Center in Las Vegas, 
Nevada in July 1999.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to May 
1952.  He died in January 2000 and the appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.

The appellant testified at a hearing chaired by the 
undersigned Veterans Law Judge in April 2005. A transcript of 
the hearing is associated with the claims folder.

In August 2005, the Board denied the appellant's appeal.  The 
appellant appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court).  In September 2007, 
the Court issued a decision which vacated the Board's denial 
and remanded the case to the Board for action consistent with 
its decision.  The Board issued an October 2008 remand to 
comply with the Court's decision.  The October 2008 remand 
instructions have not been completed, and the case is again 
remanded for full compliance with the remand instructions.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Court has determined that a remand by the Board confers 
upon a claimant, as a matter of law, the right to compliance 
with remand orders.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).

This case must be remanded again for compliance with the 
October 2008 Board remand instructions.  The remand 
instructions directed the RO/AMC to obtain a medical opinion 
regarding the following: whether the proximate cause of the 
Veteran's death was due to carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA during hospital care, medical treatment, or 
examination in July 1999.  The medical opinion, dated May 
2009, did not include an opinion regarding whether VA was at 
fault in any manner during care of the Veteran in July 1999.  

The Board finds that the an addendum to the May 2009 VA 
medical opinion is necessary to address whether VA was at 
fault in any manner in providing medical care to the Veteran 
in July 1999.  If possible, the claims file should be 
returned to the same VA physician authoring the May 2009 
opinion. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must obtain an addendum 
report to the May 2009 VA medical opinion.  
If possible, the physician authoring the 
May 2009 VA medical opinion should be 
contacted to author the addendum opinion.  
The authoring physician must fully review 
the claims file and state an opinion as to 
whether the proximate cause of the 
Veteran's death was due to carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on 
the part of VA during hospital care, 
medical treatment, or examination in July 
1999.  He or she must also explain the 
rationale for the opinion.  

In particular, the Court, in its 
memorandum decision, held that the 
November 2003 VA medical opinion had been 
inadequate in not discussing the Veteran's 
October 1995 blood test results.  The 
Court also noted that a proper medical 
opinion needed to include (1) what 
information a reasonably prudent physician 
would have obtained from reviewing the 
Veteran's blood test results, if such 
review was required by the applicable 
standard of care, and (2) whether that 
information would have caused a reasonably 
prudent physician not to prescribe 
potassium until the results of a 
contemporaneous blood test had been 
received an reviewed.  The medical opinion 
should specifically address these elements 
required by the Court.

2.  After completion of the above, and any 
additional development of the evidence 
that the agency of original jurisdication 
may deem necessary, the RO/AMC should 
review the record, to include all evidence 
received since the July 2009 Supplemental 
Statement of the Case and readjucate the 
claim.  If any benefit sought remains 
denied, the appellant and her 
representative should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


